Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit;
Petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit;
Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit;
Petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit;
Petition for writ of certiorari to the United States Court of Appeals for the Tenth Circuit;
Petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit;
Petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit;
Petition for writ of certiorari to the United States Court of Appeals for the Third Circuit; and
On petition for rehearing.

Per Curiam:

In Nos. 12, 13, 15, 133, 135, 209, 215, and 249 the petitions for certiorari are severally granted. In No. 622, October Term, 1953, the petition for rehearing is granted, the order denying certiorari, 347 U. S. 1012, is vacated, and the petition for writ of certiorari is granted. The judgments are vacated and the cases are remanded to their respective Courts of Appeals for consideration in the light of Holland v. United States, 348 U. S. 121; Friedberg v. United States, 348 U. S. 142; Smith v. United States, *906348 U. S. 147; and United States v. Calderon, 348 U. S. 160, decided by this Court December 6, 1954.
Irvin Goldstein for petitioners in No. 12. Joseph B. Keenan, Alvin O. West and John W. Graff for petitioner in No. 13. Elden McFarland for petitioner in No. 15. Lee S. Jones and Helen R. Graft for petitioner in No. 133. Peyton Ford, Sumner M. Redstone, H. D. Reed and Frank A. Bruno for petitioner in No. 135. Llewellyn A. Luce and W. M. Nicholson for petitioner in No. 209. John J. Hooker for petitioners in No. 215. Robert M. Taylor and John C. Noonan for petitioner in No. 249. Temple W. Seay for petitioner in No. 622 (October Term, 1953).
Robert L. Stern, then Acting Solicitor General, Assistant Attorney General Holland and Ellis N. Slack for the United States in Nos. 12, 13 and 15. With them were Meyer Rothwacks and Joseph M. Howard in No. 12, Murray L. Schwartz in No. 13, and David L. Luce and Mr. Howard in No. 15. Solicitor General Sobeloff, Assistant Attorney General Holland, Ellis N. Slack, David L. Luce and Joseph M. Howard for the United States in Nos. 133, 135, 209, 215 and 249.
We have not considered the merits of these cases, nor have we determined their relation to our recent opinions, supra, believing that re-examination by the Courts of Appeals is desirable even in those cases remotely involving the principles laid down in the net worth decisions.
Mr. Justice Black dissents.
Reported below: No. 12, 204 F. 2d 74; No. 13, 204 F. 2d 666; No. 15, 206 F. 2d 872; No. 133, 209 F. 2d 260; No. 135, 212 F. 2d 275; No. 209, 213 F. 2d 712; No. 215, 213 F. 2d 805; No. 249, 214 F. 2d 768; No. 622 (October Term, 1953), 208 F. 2d 854.